Citation Nr: 1524181	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-46 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) and depressive disorder, rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  In that rating decision, the RO granted service connection for PTSD and depressive disorder and assigned a 30 percent rating for the disability, effective January 10, 2007.

During the course of the appeal, the RO assigned a 50 percent rating for the disability, also effective January 10, 2007.

In a March 2014 decision, the Board assigned an earlier effective date for the grant of service connection for PTSD and depressive disorder from June 2, 2005.  The Board also remanded the matter of entitlement to an initial rating in excess of 50 percent for the disability to allow the Agency of Original Jurisdiction the opportunity to assign a rating for the period prior to January 10, 2007.

In a July 2014 rating decision, the RO assigned a 50 percent rating from June 2, 2005, in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has since returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

The Veteran's PTSD with depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for PTSD and depressive disorder, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also afforded VA examinations in April 2011 and May 2012 as to the disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation is warranted.

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD and depressive disorder.  

The Veteran's PTSD with depressive disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

A March 2006 report from the Moncrief Army Community Hospital reflects that the Veteran requested evaluation for depression versus chronic adjustment disorder, primarily because his VA representative advised him to do so.  He reported that he had some problems sleeping and staying focused.  He denied suicidal thoughts.  He had seen as psychologist in the past but had no treatment.  An assessment of depression was noted.

An April 2011 VA examination report reflects the Veteran's report that he went to the Baptist Hospital in 2006 for outpatient treatment.  He thought he saw a psychiatrist initially and was referred for counseling, where he was seen about 5 times.  He did not find the counseling helpful and did not follow up.  He was unsure if he had been diagnosed with anything.  

With respect to work, the Veteran reported that he was an optician at a hospital, and that he had worked there for 14 years.  He noted that he had probably missed 2 days from work during the past year because of his PTSD.  He said that he was irritable on the job but was able to manage it and stayed to himself as much as he could.  He reported some problems with concentration that slowed him down.  He also said he occasionally made mistakes or forgot job procedures.  

When questioned about his use of addictive substances, he said that he drank 2 to 3 alcoholic beverages daily and that he smoked marijuana once a week.  

He reported that he had been married for 41 years and had 3 children and 6 grandchildren.  He stated that his relationship with his wife was fair but he could be irritable and withdrawn with her.  He stated that his relationship with his daughter and grandchildren was fair but not especially close.  He talked to a close friend who lived out of state once a month and they saw each other infrequently.  He denied casual friends.  With respect to activities, the Veteran stated that he cooked, cleaned, watched television, and read.  He denied other hobbies.  

On mental status examination, the Veteran presented as alert, oriented, and attentive and appeared his stated age.  His mood was depressed and affect was constricted.  His speech was of regular rate and rhythm.  There was some evidence of psychomotor retardation.  His eye contact was good.  He was cooperative and pleasant.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations.  No evidence of delusional content was noted.  He denied current thoughts of hurting himself or hurting others.  He denied a history of suicide attempts and said the last time he was aggressive with somebody was over 30 years ago.  His memory for immediate information was severely impaired, though the examiner commented that this was not an indicator of his memory ability as he appeared to be distracted by other questions asked during the evaluation.  His memory for recent and remote events was more intact.  He was able to concentrate enough to spell "world" backward.  He was able to interpret a proverb.  He had fair insight into his current condition.

The examiner diagnosed PTSD and depressive disorder, not otherwise specified.  A GAF score of 53 was assigned.  The examiner indicated that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD.  He reported intrusive thoughts of combat daily, nightmares 1 to 2 times per month, and psychological and physiological activities to loud noises or news about the war.  He did not like to talk or think about combat, he did not like to be in crowds, and he tried to avoid news about the war and war movies.  He described an emotional detachment from others and said that he was not a social person.  He reported less interest in activities and his social history reflected this.  His sleep was disturbed.  He reported problems with irritability and concentration, and exaggerated startle response, and hypervigilance.  He also reported periods of depression with low energy, motivation and fatigue, and decreased feelings of hope and worth.  He stated that he went up to 3 to 4 days without a bath.  

The examiner further commented that, in terms of the Veteran's social adaptability and interactions with others, this appeared to be moderately to considerably impaired.  As far as his ability to maintain employment and perform job duties in a reliable/efficient manner, this was moderately to considerably impaired.  Overall, the examiner estimated that his level of disability was in the moderate to considerable range.  

On VA examination in May 2012, the Veteran reported that he had been married to his wife for 42 years and lived with his wife, his youngest daughter, and his granddaughter.  He described his relationship with his wife as fair and suggested that he was irritable and withdrawn with her.  He described his relationships with his children and grandchildren as fair.  He denied having close friends but reported having 2 to 3 causal friends he talked to once a month.  The Veteran also indicated that he was close to his brother and they spoke every 1 to 2 months.  For activities, he cooked, did yard work, watched television, read, walked several times per week, and spent time on the computer.

With respect to work, he reported that he had been employed for the past 15 years at an optical fabrications lab.  He noted that he missed 5 days from work during the past year due to mental health issues.  He also indicated that he felt irritable at work but suggested that he was usually able to manage it.  He also reported problems with concentration that slowed him down and caused him to make mistakes.  

He denied any mental health treatment.  He drank 2 beer approximately 2 to 3 times per week and smoked marijuana 1 time per week.  

The examiner went through the criteria for a diagnosis of PTSD, and noted that the Veteran was exposed to a traumatic event that involved actual or threatened death or serious injury to self or others, and his response involved intense fear, helplessness, or horror.  The traumatic events were persistently reexperienced thoughts recurrent and distressing recollections and dreams.  He also experienced intense psychological distress and physiological activity at exposure to internal or external cues.  Avoidance of stimuli associated with the traumatic experiences included efforts to avoid thoughts, feelings, or conversations associated with the trauma or activities, places or people related to the trauma, feelings of detachment or estrangement from others, and restricted range of affect.  Persistent symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner noted that the symptoms associated with the diagnoses included depressed mood, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances in motivation in mood, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances, including work or work-like setting.

The examiner diagnosed PTSD and depressive disorder, not otherwise specified and assigned a GAF score of 54.  The examiner commented that the Veteran's level of occupational and social impairment was best described as reduced reliability and productivity.   

The aforementioned evidence reflects that the Veteran's PTSD with depressive disorder has been manifested by difficulty sleeping, irritability, anxiety, depression, isolative behavior, some problems with memory and concentration, and low motivation, energy, and mood.  

However, at no point during the period of the appeal, is the service-connected PTSD with major depressive disorder shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships

Significantly, the probative evidence does not show such symptoms as obsessional rituals; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; impaired impulse control; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.

To the extent that the Veteran experiences social isolation and irritability with his wife, the record reflects that he is still married, has some contact with other acquaintances, and reports fair relationships with his wife and children.  The Veteran is also still working, and while he described some impairment on the job and indicated that he missed a few days due per year due to mental health issues, he has maintained employment at the same facility for over 10 years. 

In sum, the Board finds that the evidence of record is not indicative of occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Moreover, the VA examiners also determined that the Veteran's psychiatric symptoms were only of moderate-to-considerable severity and that he was able to perform functions with reduced reliability and productivity, consistent with the 50 percent rating assigned.  

The Board further notes that the GAF scores of 53 and 54 assigned on examination, alone, do not provide a basis for assigning a rating in excess of 50 percent for PTSD.  

According to DSM-IV, GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Hence, these scores are consistent with a 50 percent rating reflecting moderate symptomatology.

To the extent that these scores suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran is married and reported a good work history with no significant interference from a mental health standpoint, and judgment and thinking are not noted to be impaired.  Thus, it cannot be said that he has occupational impairment with deficiencies in most areas such as work, family relationship, judgment, thinking or mood.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  The combined impact of the service-connected disabilities does not warrant referral because the appellant has already been awarded a combined evaluation of 100 percent evaluation.  This already contemplates total disability.  

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD with depressive disorder as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 50 percent rating for PTSD with depressive disorder is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

An rating in excess of 50 percent for PTSD with depressive disorder is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


